Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 16 July 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2013/0130440 A1).
Regarding claim 1, Hu et al. discloses receiver substrate structure 500 comprising: an array of landing areas 300 for holding micro devices 100 from a donor substrate 201 selectively, each landing area comprising: at least one contact pad 321 for coupling a micro device to a circuit or a potential in the receiver substrate (voltage applied to the micro device from the contact pad); and at least one force modulation element 321 (the transfer head 300 may exert a pick up pressure on the micro LED structure using the contact pad 321 in accordance with vacuum, magnetic, adhesive, or electrostatic principles in order to pick up the micro LED structure, see paragraph [0127]) for creating a receiver force for holding a micro devices on the receiver substrate.
Regarding claim 2, Hu et al. discloses wherein the force modulation element is an electrostatic structure.
Regarding claim 3, Hu et al. discloses wherein the force modulation element is a mechanical grip (adhesive or vacuum).
Regarding claim 4, Hu et al. discloses wherein for each landing area 300, a same element acts as the force modulation element and the contact pad 321.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K. Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12 January 2021